Citation Nr: 1620623	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent since April 2, 2012, for degenerative joint disease of the left hip.

2.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia prior to September 2, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a right knee meniscal tear with degenerative joint disease and chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The case was remanded for further development in March 2014.

The Veteran testified at a travel board hearing in March 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to September 2, 2014, the Veteran's chondromalacia of the right knee was manifested by not more than slight subluxation or instability.

2. From September 2, 2014 onward, the Veteran's residuals of a right knee meniscal tear with degenerative joint disease and chondromalacia were manifested by frequent episodes of locking, pain, and effusion, as well as a limitation of extension to 10 degrees.

3. From April 2, 2012 onward, the Veteran's degenerative joint disease of the left hip was manifested by painful motion of the joint, but not limitation of flexion to 30 degrees, limitation of extension to 5 degrees, or impairment to abduction, adduction, or rotation.


CONCLUSIONS OF LAW

1. Prior to September 2, 2014, the criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2. From September 2, 2014 onward, the criteria for a disability rating in excess of 20 percent residuals of a right knee meniscal tear with degenerative joint disease and chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263.

3. From September 2, 2014 onward, the criteria for a separate 10 percent rating, but no higher, under Diagnostic Code 5261 for a limitation of right knee extension due to degenerative joint disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261.

4.  Since April 2, 2012 degenerative joint disease of the left hip has not met the criteria for an evaluation higher than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250-5253.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  For the Veteran's knee claim, prior to initial adjudication, a letter dated in December 2007 satisfied the duty to notify provisions.  For the Veteran's hip claim given that service connection, an initial rating, and an effective date have been assigned the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony in a March 2013 Travel Board hearing.  

In response to a March 2014 remand, the Veteran was sent a development letter, allowing him to supplement the record; those records were subsequently obtained and added to the claims file.  Additionally the Veteran was given new VA examinations for his hip and knee in September 2014.  The Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Notably, however, when a condition is specifically listed in the Rating Schedule that disorder may not be rated by analogy.  Copeland v. McDonald, 27 Vet.App. 333, 336 (2015).  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Right Knee

The Veteran was compensated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257 until September 2, 2014, at which point the appellant's disorder was reclassified and the disorder was rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

In January 2008, the Veteran underwent a VA examination.  He reported intermittent knee swelling and difficulty walking long distances, as well as difficulty squatting.  He did not report weakness, instability, or giving way, but noted flare-ups with pain and swelling after ambulation.  The Veteran's knee showed no constitutional symptoms of arthritis.  The examination revealed no signs of dislocation or subluxation, no locking episodes, and some effusion.  His range of motion was 0 to 140 degrees, including upon repetitive use.

In February 2009, the Veteran had an MRI of his right knee which showed partial loss of the articular cartilage in the medal joint compartment, which was consistent with degenerative changes, as well as a meniscal tear, with minimal joint effusion.

In April 2009, the Veteran underwent a Synvisc injection.  At the appointment, VA physicians noted that the Veteran had no effusion to the right knee, though he had medial joint line tenderness and crepitus throughout the range of motion.  His range of motion was 0 to 125 degrees.  In May 2009, the Veteran was diagnosed with joint space narrowing of the right knee.  In April 2010, at an appointment to undergo another Synvisc injection, the Veteran's range of motion was recorded as 0 to 120 degrees, with crepitus and palpable bursa.  

Throughout 2010 and 2012, the Veteran continued to receive periodic Synvisc injections.

In December 2011, the Veteran was examined by a private physician, who found flexion of 125 or 130 degrees, interarticular effusion, and joint line pain.  McMurray's tests were positive and there was evidence of retropatellar crepitance.  X-rays revealed some narrowing of the medial compartment space.

In April 2012, the Veteran underwent another VA examination.  He was diagnosed with a meniscal injury and chondromalacia patella of the right knee.  The Veteran reported flare-ups when performing forceful work with his legs.  His range of motion was 0 to 115 degrees, with no objective evidence of painful motion within the range of motion, and with no change after repetitive use testing.  The Veteran's right knee showed signs of functional loss in the form of less movement, pain on movement and palpation, and a favoring the right leg during ambulation.  His anterior, posterior and medial-lateral instability tests were marked normal.  The Veteran's meniscal tear caused symptoms of joint pain and effusion, and the Veteran had a meniscectomy in 1993 to remove the symptomatic cartilage.  

The Veteran had a right knee arthroscopy and meniscectomy in June 2012.  One week after the surgery he showed right knee effusion.  The range of motion was from 0 to 100 degrees.  An August 2012 examination showed minimal tenderness, no locking or catching, and a full range of motion.

In December 2013, the Veteran underwent physical therapy.  At the appointment, a VA physician noted that the Veteran had increased pain in his knee upon pivoting, prolonged standing, or prolonged walking, and noted that he occasionally had posterior buckling of the knee.  The Veteran's ligamentous tests were all negative except the valgus stress test at 30 degrees, where the appellant had mild pain and translation.

In June 2014, an orthopedic check-up showed a right knee range of motion from 0 to 105 degrees, with no effusion but some patellar crepitus.  

In September 2014, the Veteran underwent another VA examination.  He was diagnosed with right knee chondromalacia patella, and a right knee meniscal tear and degenerative joint disease.  The Veteran's range of motion was 10 to 90 degrees, with objective evidence of painful motion from 30 to 80 degrees.  There was no loss of motion shown following repetitive use.  Functionally the right knee showed less movement than normal, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting.  He showed pain on palpation to the joint line.  The Veteran's anterior, posterior, and medial-lateral instability were 1+, or 0-5 millimeters.  The Veteran's meniscal tear showed frequent episodes of joint pain and effusion.  He also had arthroscopy scars, each of which was less than one centimeter, nonpainful, and stable.

The Veteran's lay statements indicate a steady worsening of his condition, with pain and weakness in his knee that have led him to stop playing recreational sports and to do less around the house.  In an April 2014 lay statement, the Veteran also indicated that his knee caused him to fall twice.

At his hearing in March 2013, he reported that his knee pain was 4 or 5 on a 10-point scale, with a painful and limited range of motion, and weakness.  He noted that his knee would give out if he walked on it too much, and that he had to miss work multiple times because of his knee condition.  He also testified that his knee disorder prevented him from doing household chores and exercise, and that he had difficulty standing, walking, and sitting for prolonged periods.  He noted flare-ups of his condition almost daily.

The Veteran is currently diagnosed with right knee chondromalacia patella, and a right knee meniscal tear and degenerative joint disease.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Throughout the appeal period, the Veteran's disability picture most closely approximated a finding of no more than slight right knee instability.  The appellant testified that the instability happened only occasionally, and multiple VA examinations revealed either no or very little instability.  In the Veteran's most recent VA examination, instability of less than 5 millimeters was noted.  These measurements, combined with the Veteran's lay statements, indicate no more than slight right knee instability.

Under Diagnostic Code 5258 the dislocation of the semilunar cartilage warrants a 20 percent evaluation if there are frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  On September 2, 2014, the Veteran was granted a 20 percent rating, the highest available under this Diagnostic Code.

The Veteran continues to have slight right knee instability; however, the symptoms of the Veteran's chondromalacia patella and meniscal tear that are compensated under Diagnostic Code 5258 overlap with the symptoms of his slight instability under Diagnostic Code 5257.  Compensating a veteran for the same symptoms under two different diagnostic codes is impermissible pyramiding.  38 C.F.R. § 4.14.  The Veteran's rating is higher under the criteria for Diagnostic Code 5258; therefore, Diagnostic Code 5258 is more favorable to the Veteran.  The Veteran is compensated at a 10 percent rating under Diagnostic Code 5257 until September 2, 2014, when the more favorable Diagnostic Code 5258 supplants the original code at a rating of 20 percent.

In reaching this decision the Board considered the fact that the appellant is now service connected for right knee degenerative joint disease.  That benefit, however, was awarded in a December 2014 rating decision effective September 2, 2014, and the Veteran never filed a notice of disagreement with the effective date assigned.  Thus, while there is evidence of degenerative changes prior to that date, without a notice of disagreement the Board has no jurisdiction to address the assigned effective date.  38 U.S.C.A. § 7105 (West 2014). 

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Veteran has had his semilunar cartilage removed; however, subluxation and lateral instability were considered when assigning the 10 percent rating under Diagnostic Code 5257 and the 20 percent rating under Diagnostic Code 5258.  Assigning a compensable rating under Diagnostic Code 5259 would be pyramiding.  38 C.F.R. § 4.14.  The rating under Diagnostic Code 5257 is comparable to the rating available under Diagnostic Code 5259, and the higher rating under Diagnostic Code 5258 is more favorable; therefore, the ratings as originally assigned shall continue.

As of September 2, 2014, the Veteran's diagnosis of degenerative joint disease was added to its compensation criteria.  Degenerative joint disease is compensated under the criteria for arthritis, Diagnostic Code 5003, which requires reference to the criteria for rating a limitation of flexion and extension. 

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a.  The Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a.  

Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.  

In this case, at the September 2014 VA examination the right knee extension was shown to be limited to 10 degrees; therefore, he is eligible for an additional 10 percent rating under Diagnostic Code 5261.  A 20 percent evaluation is not warranted because extension has never been shown to be limited to 15 degrees.  

Right knee flexion was, at most, limited to 90 degrees, which is not compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  The Veteran's scars are also less than one centimeter each, and are stable and nonpainful; therefore, they do not meet any of the criteria for a compensable rating for scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, or 7805 (2015).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Left Hip

The Veteran is currently compensated at 10 percent under Diagnostic Code 5003, which provides that when degenerative arthritis is established by x-ray, the disorder is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  A 10 percent rating is warranted when painful motion is non-compensable under the appropriate diagnostic code but there is a showing of degenerative arthritis established by x-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In April 2012, the Veteran underwent a VA examination of his left hip.  He was diagnosed with a hip sprain/strain.  The examiner noted that the Veteran wore a brace, and gave no evidence of flare-ups.  His range of motion was greater than 5 degrees to 125 degrees, with no objective evidence of painful motion.  His abduction was not lost beyond 10 degrees, and his adduction was not limited such that he could not cross his legs.  His rotation allowed for toe-out of more than 15 degrees.  The results were unchanged after repetitive use testing.  The Veteran showed functional loss of the left hip through pain on movement and pain on palpation.  There was no ankylosis of the hip joint.

In September 2014, the Veteran underwent a second VA examination.  He was diagnosed with left hip degenerative joint disease.  Left hip motion was from 0 to 105 degrees, with objective evidence of painful motion from 0 to 95 degrees.  Left hip abduction was not lost beyond 10 degrees, adduction was not limited such that he could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Upon repetitive use testing, the Veteran's range of motion was 0 to 100 degrees.  His hip showed functional loss of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  

The Veteran's lay statements indicate hip discomfort, which has led to his giving up of recreational activities, and difficulty with certain kinds of housework.  

At his hearing in March 2013, he testified that he has 4/10 left hip pain, as well as painful, limited motion with weakness and numbness.  He also indicated that flare-ups of the disorder have caused him to miss work, and the condition has prevented him from doing household chores like mowing the lawn.  He indicated difficulty with prolonged walking, sitting, or standing.  

Under Diagnostic Code 5251, a limitation of extension of the thigh, a 10 percent rating is assigned for extension limited to 5 degrees.  

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees, and a 40 percent rating is assigned for flexion limited to 10 degrees.

The normal range of hip flexion is from 0 to 125 degrees. Normal hip abduction is from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

In this case, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, and assuming that the Veteran's flexion ended at 95 degrees and extension ended at 0 degrees, his limitation of flexion is not limited to 45 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5252, and his limitation of extension is not limited to 5 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5251. 

The Veteran has advanced competent, credible lay assertions of left hip pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Notably "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran's painful motion is compensated under the rating assigned for Diagnostic Code 5003.

Under Diagnostic Code 5253, a 10 percent rating is assigned for limitation of rotation of the thigh such that the Veteran cannot toe-out more than 15 degrees on the affected leg; or, for limitation of adduction such that the Veteran cannot cross his legs.  A 20 percent rating is assigned for limitation of abduction of the thigh for motion lost beyond 10 percent.  The Veteran's VA examinations have consistently shown that the Veteran's hip disability does not meet these criteria.

As for other potentially applicable Diagnostic Codes, the Veteran's hip has never been ankylosed, there is no flail joint of the hip, and no impairment of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Extraschedular Considerations

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right knee and left hip disorders are contemplated by the schedular criteria set forth above.  The Veteran's instability and effusion of the knee are adequately compensated under these Diagnostic Codes.  The Veteran's painful but otherwise non-compensable motion of his left hip joint is adequately compensated by a 10 percent rating under Diagnostic Code 5003.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee and left hip disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability is not warranted because the Veteran does not contend, and the evidence does not show, that his right knee or left hip disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for right knee chondromalacia prior to September 2, 2014, is denied.

Entitlement to a rating in excess of 20 percent for residuals of a right knee meniscal tear with degenerative joint disease and chondromalacia from September 2, 2014 onward is denied.

An additional 10 percent rating but no higher, for limitation of motion due to right knee degenerative joint disease knee is granted effective September 2, 2014.

Entitlement to a rating in excess of 10 percent for left hip degenerative joint disease since April 2, 2012 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


